DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 01/14/2021 has been entered. No Claim has been amended. No Claim has been canceled. No New Claim has been added. Claims 1-6, 12-17 are still pending in this application, with claims 1 and 12 being independent.

Response to Arguments
1.	Applicant's arguments filed on 01/14/2021 on page 10 and 11 of applicant’s remark regarding Claim 1, the applicant argues that Fikuzawa disclose the idle-channel information sent by the repeater 1111 to the wireless terminal device TA is idle-channel information of other repeaters, rather than idle-channel information of the repeater 1111.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: a home repeater inserts two pieces of idle-channel information in the communication frame and transmits the communication frame to the terminal device TA, wherein home repeater 111.sub.1 write information in slots allocated to own repeaters, and acquire information on another repeater written in a slot allocated to another repeater. Wherein when the home channel is not in use, transmits an idle message indicating that the local repeater is an idle channel (see [0055]; [0059]). Thus home repeater transmits idle channel information of the home repeater. The applicant’s arguments have been fully considered but they are not persuasive.
2.	Applicant's arguments filed on 01/14/2021 on page 11 of applicant's remark regarding Claim 1, the applicant argues that Fikuzawa does not disclose it is analysed by the terminal that the first repeater has an idle timeslot channel. 
Examiner respectfully disagrees with the Applicant's arguments for the following reasons: idle-channel information/idle message on home repeater (channel of a home repeater is idle/not in use) indicating that the local repeater is an idle channel, is inserted in the communication frame and the wireless terminal device TA acquire that idle-channel information (see [0055]; [0059]). The applicant’s arguments have been fully considered but they are not persuasive.

3.	Applicant's arguments filed on 01/14/2021 on page 12 of applicant's remark regarding Claim 1, the applicant argues that Fikuzawa does not disclose terminal TA perform communication by means of the repeater 111 preferentially, because Fikuzawa fails to teach identification information about a channel of the repeater ll1(home repeater) is written most recently in the RAM 23.
Examiner respectfully disagrees with the Applicant's arguments for the following reasons: the wireless terminal device preferentially selects identification information of an idle channel (The repeater 111.sub.1 writes information on the repeater 111.sub.1 {e.g., idle or busy a communication} in a slot 1 allocated to the repeater 111.sub.1) which is written most recently in the RAM 23. It is obvious skill in the art, ID info of the repeater 111 is stored in RAM first ([0053]; [0055]; [0061]; [0071]). The applicant’s arguments have been fully considered but they are not persuasive.
4.	Applicant's arguments filed on 01/14/2021 on page 13 of applicant's remark regarding Claim 1, the applicant argues that Chowdhary does not disclose the terminal has participated in the current data communication of the first repeater, since terminal is idle.
Examiner respectfully disagrees with the Applicant's arguments for the following reasons: actually the subscriber unit is monitoring the channel, when the unit is idle([0029]).The subscriber unit allowed to transmit call (new) with the repeater, on the channel currently serving as the rest channel if the channel is idle/not idle([0030];[0031]; [0034]). Hence terminal has participated in the current data communication of the first repeater. The applicant’s arguments have been fully considered but they are not persuasive.

5.	Applicant's arguments filed on 01/14/2021 on page 14 of applicant's remark regarding Claim 1, the applicant argues that Chowdhary does not disclose it is analysed by the terminal that all timeslot channels of the first repeater are occupied.
Examiner respectfully disagrees with the Applicant's arguments for the following reasons: The subscriber unit monitoring the channel currently serving as the rest channel may periodically receive the identity of the channel currently serving as the rest channel from the repeater; as well as subscriber receives from the repeater, status of all channels in the system that have an active call, e.t.c (i.e. busy). )([0030]). The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHEDI S ALEY/Examiner, Art Unit 2415   
                                                                                                                                                                                                     /MANSOUR OVEISSI/Primary Examiner, Art Unit 2415